Citation Nr: 9930674	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left eye. 


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied service connection for 
the claimed disability.  The veteran testified before a 
travel section of the Board at the RO in June 1996.

This case was previously remanded by the Board in October 
1996 and has since been returned for final appellate review.  


FINDING OF FACT

The claim for service connection for residuals of an injury 
to the left eye is not plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of an injury 
to the left eye is not well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. 

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for residuals of 
an injury to the left eye.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Factual Background

The veteran contends that that he had no problems with his 
left eye prior to service and that during service in Berlin, 
Germany, he injured it while performing welding.  As a result 
of the injury, the veteran maintains that his left eye sight 
has diminished, and that he is unable to read with this eye.  
Therefore, a favorable determination has been requested.  

The veteran's April 1960 entrance examination, to include a 
Report of Medical History, revealed that the veteran had 
uncorrected vision of the left eye of 20/400 with pinhole.  
The veteran was diagnosed as having defective vision, which 
was not considered disabling.  The veteran indicated that he 
had had eye trouble, but that he had not had worn glasses.  
In April 1960, the veteran was seen in the eye clinic and his 
vision was noted to have been 5/400 in the left eye.  He was 
diagnosed as having refractive amblyopia of the left eye, 
which had existed prior to service and was not incurred 
during service.  No ocular pathology was recorded.  The 
veteran was given an E3 profile.  In February 1961, the 
veteran was seen by the Ophthalmologic Clinic with complaints 
that he could not read out of the left eye, but that he could 
see.  The veteran was diagnosed as having amblyopia with 
anopia.  The veteran was placed on profile.  Again, there was 
no indication of any ocular injury.  At an October 1962 
examination for separation, it was noted that the veteran had 
uncorrected distant vision of the left eye of 20/300 and 
corrected distant vision of 20/200.  Near visual acuity was 
not reported.  Visual fields were reported as full.  
Intraocular tension was reported as normal.  The veteran was 
diagnosed as having amblyopia, hypermetropia of the left eye 
(astigmatism) and myopia.  An injury or trauma to the left 
eye was not entered at that time.

Service personnel records reflect that the veteran had 
assignment limitations as a result of bilateral blurred 
vision, that his military occupational specialty was a combat 
engineer and that he had served in Berlin, Germany in 
November and December 1961.   

An undated notation, submitted by Dr. Paul E. Todd, 
optometrist, reflects that he had been retired for eleven 
years and had not treated anyone.  Dr. Todd reported that he 
had examined the veteran and if it was determined that he 
needed glasses at that time, then he would have prescribed 
them for him.  There was no reference of any in-service 
injury or trauma to the left eye.  

Statements, submitted by Walter E. Culver and Jesie C. Curb, 
received by the RO in July 1996, reflect that the veteran had 
injured his left eye during service in 1962 while working on 
his truck and that he had worn a patch over it.

During a July 1996 hearing before a traveling section of the 
Board at the RO in Louisville, Kentucky, the veteran 
testified that he had not had any problems with his left eye 
prior to service and that he had not worn glasses.  The 
veteran and his spouse related that while on active duty in 
West Berlin, Germany in 1962, a piece of metal flew into his 
left eye while he was welding.  The veteran testified that 
medics used eye drops, removed the metal with a magnet and a 
scrapper, and that he wore an eye patch for 24 hours.  He 
indicated that he had not sought any post-service treatment 
for his left eye from a VA medical center, but that he had 
received treatment from a private physician, Steve Beck or 
Heck, from 1968 to 1992 or 1993.  In addition, the veteran 
testified that an eye examination, conducted in either 1964 
or 1965 by his then employer, the Youngstown Sheet and Tube, 
found problems in his left eye, and as a result, the 
veteran's employment was conditioned upon wearing of eye 
protection at all times.  

Medical records from a Dr. Heck, received by the RO in 
November 1996, reflect that the veteran had 20/100 vision in 
his left eye and that he had been prescribed new eye glasses. 

A September 1998 VA examination reflects that the veteran 
reported having suffered from vision loss in the left eye as 
a result of a foreign body while on active duty in 1962.  He 
related that his left eye was normal prior to this injury.  
It was the opinion of the VA examiner that the veteran had 
poor vision in his left eye as a result of refractive 
amblyopia, which was based on a both a review of the service 
medical records and a clinical examination.  The examiner 
indicated that the veteran's best corrected visual acuity of 
the left eye was 20/100.  If the reduction in visual acuity 
of the left eye was solely due to a consequence of a foreign 
body injury, the examiner reported that there would have been 
evidence of significant ocular trauma, which was not found on 
examination. 

Although the VA examiner in September 1998 found a very faint 
superficial scar of the left cornea, it was found not to have 
been within the visual axis and not to have impaired any 
visual acuity.  To support a diagnosis of refractive 
amblyopia, the examiner related that there would have been 
significant anisometropia (with the amblyopic eye more 
hyperopic) and a history of long-term stable reduction of 
visual acuity.  In the veteran's case, the examiner found 
that the veteran's right eye was myopic and his left eye was 
hyperopic.  The examiner noted that the earliest record of 
any visual acuity of the left eye contained in the claims 
file was during an April 1960 service induction physical.  At 
that time, vision of the left eye was noted to have been 
uncorrected at 20/400 with pinhole.  The VA examiner 
indicated that when the veteran was examined by an eye doctor 
the following day, the visual acuity of the left eye was 
5/400 and a diagnosis of refractive amblyopia was entered.  
Finally, it was noted that during an October 1962 examination 
for separation, that the best corrected visual acuity for the 
left eye was recorded as 20/200.  According to the VA 
examiner, these findings did not reflect any loss of visual 
acuity during active service and that the veteran had had 
stable visual acuity since that time.

III.  Analysis

After a careful review of the veteran's contentions and the 
evidence of record, the Board is of the opinion that the 
veteran has not met his initial burden of showing that his 
claim for service connection for residuals of an injury to 
the left eye is well-grounded.  The veteran's defective 
vision, diagnosed after his entry into service as refractive 
error with amblyopia, hypermetropia and myopia of the left 
eye, was not shown to have been caused by any disease or in-
service trauma to the left eye.  Indeed, service medical 
records are completely devoid of any ocular trauma to the 
left eye.  There is no evidence that any of the 
aforementioned disorders had resulted in any permanent 
decrease in visual acuity.  In fact, at separation from 
service, the veteran had corrective vision of the left eye at 
20/200, which was an increase in visual acuity from 20/400 at 
service entrance.  Other than the aforementioned disorders, 
no medical examiner has identified any signs of any left eye 
disease or pathology.  In this regard, during a September 
1998 VA examination, the examiner concluded that there was no 
evidence of any significant ocular trauma of the left eye.  
While the examiner found a very faint superficial scar of the 
left corneal axis, it was not found to have been within the 
visual axis and not to have impaired any visual acuity.  
Overall, there is no indication that during service the 
veteran incurred any injury or disease of the left eye which 
resulted in a superimposed disability as to his refractive 
error and no medical professional has offered an opinion to 
that effect. 

Concerning the veteran's refractive errors, it is noted that 
congenital or developmental defects, including refractive 
error of the eye, are not considered diseases or injuries 
within the meaning of applicable legislation providing VA 
compensation. 38 C.F.R. §§ 3.303(c), 4.9 (1998).  Thus, 
unless attributable to an eye disease or injury, the 
veteran's amblyopia, hypermetropia, or other refractive error 
of the left eye will not, in themselves, be regarded as 
disabilities and may not be service connected on the basis of 
incurrence or natural progress during service.  VA 
Adjudication Procedures Manual (M21-1), Part VI, para. 11.07, 
Change 52 (August 26, 1996).

As to the diagnosis of refractive amblyopia and hypermetropia 
of the left eye, the veteran has provided no competent 
medical evidence to show that either entity was incurred in 
service, assuming for the sake of argument that such are of 
an acquired nature and not of a congenital or developmental 
origin.  It is also apparent that the during the most recent 
VA examination in September 1998, the examiner indicated that 
the best corrected visual acuity of the left eye was 20/100, 
an increase in visual acuity since the veteran's discharge 
from service (service separation examination reflects that 
the veteran had corrected vision of the left eye of 20/200), 
thus, calling into question the existence of current 
disablement and amblyopia and hypermetropia of the left eye.

While the veteran is free to submit competent medical opinion 
from an appropriate medical professional substantiating that 
his particular visual defects are not indicative of 
refractive error or congenital defects and that he has a 
superimposed disability in addition to the refractive error 
which has been caused by trauma to the left eye during 
service, the veteran, as a lay person, is not competent to 
establish a medical diagnosis or to show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  Grottveit v. Brown, 5 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992)., 2 Vet. App. At 
494-95.  Accordingly, the claim for service connection for a 
residuals of an injury to the left eye is not well-grounded 
and is denied. 

As to all of the foregoing, the Board recognizes that the RO 
may have denied the veteran's claim on the merits, while the 
Board has concluded that the claim is not well-grounded.  
However, the United States Court of Veterans Appeals has held 
that "when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis." See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for the claimed 
disorder, and the reasons why his current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim for entitlement to service connection for residuals 
of an injury to the left eye is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

